106 Mich. App. 404 (1981)
308 N.W.2d 233
PEOPLE
v.
JOSEPH VANNOY.
PEOPLE
v.
STEVEN VANNOY.
PEOPLE
v.
HOWARD.
Docket Nos. 48368, 48369, 48370.
Michigan Court of Appeals.
Decided May 19, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal Attorney, Appeals, and Timothy C. Scallen, Assistant Prosecuting Attorney, for the people.
Peter Jon Van Hoek, Assistant State Appellate Defender, for defendants on appeal.
Before: T.M. BURNS, P.J., and R.M. MAHER and D.C. RILEY, JJ.
*407 T.M. BURNS, P.J.
Defendants Steven Vannoy and Joseph Vannoy appeal as of right their May 21, 1979, guilty plea convictions of one count of armed robbery, MCL 750.529; MSA 28.797, and one count of felony-firearm, MCL 750.227b; MSA 28.424(2). Defendant Pamela Howard appeals by leave granted her May 21, 1979, guilty plea conviction of one count of armed robbery.
On June 13, 1979, Joseph Vannoy was sentenced to a term of from three to ten years imprisonment for the armed robbery conviction and was given the mandatory consecutive two-year sentence for the felony-firearm conviction. On the same date, defendant Pamela Howard was sentenced to a term of from two to ten years imprisonment for her armed robbery conviction. Defendant Steven Vannoy appeared for sentencing on July 2, 1979, and was sentenced to a term of from 3 to 15 years for the armed robbery conviction and the mandatory two-year consecutive prison term for the felony-firearm conviction.
The charges against all three defendants arose out of a bank robbery in Dearborn, Michigan. Defendants Steven and Joseph Vannoy, accompanied by two juveniles, entered the Dearborn bank on March 22, 1979. Joseph Vannoy and one of the juveniles were armed with rifles, and Steven Vannoy was armed with a knife. Once in the bank, they ordered bank employees and customers who were present to lie on the floor. Thereupon, they took money from the bank tellers' cages and from the bank vault.
Soon after the robbery, Pamela Howard, who is the sister of Joseph and Steven Vannoy and of one of the juveniles, received a call from the juvenile asking her to come and pick him up in her automobile. She did so, and while driving him to her *408 house she learned of the bank robbery for the first time and was given $400 of the proceeds.
On March 23, 1979, the defendants were arrested and charged with three counts of armed robbery and one count of possession of a firearm during the commission of a felony. Following a preliminary examination on April 11, 1979, they were bound over for trial on the original charges. Subsequently, on May 21, 1979, defendants pleaded guilty to various of these charges, as noted above, and the remaining charges were dismissed.
Defendants raise a number of issues in this appeal, one of which we deem to be dispositive.
Defendants claim that for the prosecutor to charge them with three counts of armed robbery rather than with a single count of bank robbery where the evidence indicates that they robbed three bank tellers constituted error. We agree.
The statute under which defendants were charged and convicted, MCL 750.529; MSA 28.797, provides in pertinent part:
"Any person who shall assault another, and shall feloniously rob, steal and take from his person, or in his presence, any money or other property, which may be the subject of larceny, such robber being armed with a dangerous weapon, or any article used or fashioned in a manner to lead the person so assaulted to reasonably believe it to be a dangerous weapon, shall be guilty of a felony, punishable by imprisonment in the state prison for life or for any term of years."
The common-law crime of robbery in this state has been superseded by this statute. People v Needham, 8 Mich App 679; 155 NW2d 267 (1967). Under this statute, the essential elements of armed robbery are: (1) an assault committed by the accused upon the victim, (2) a felonious taking *409 of property from the victim, and (3) the presence of a dangerous weapon or an object fashioned to make the victim reasonably believe it to be a dangerous weapon. People v McGuire, 39 Mich App 308, 313; 197 NW2d 469 (1972).
In contrast to armed robbery, the statute setting forth the crime of bank robbery, MCL 750.531; MSA 28.799, in pertinent part, defines that offense as follows:
"Any person who, with intent to commit the crime of larceny, or any felony, shall confine, maim, injure or wound, or attempt, or threaten to confine, kill, maim, injure or wound, or shall put in fear any person for the purpose of stealing from any * * * bank * * * shall, whether he succeeds or fails in the perpetration of such larceny or felony, be guilty of a felony, punishable by imprisonment in the state prison for life or any term of years."
The principal question before us is whether the Legislature intended to divest prosecutors of discretion to charge defendants under the armed robbery statute where the facts of the case clearly indicate that the offense committed was one of bank robbery.
The rules of statutory construction must be examined to determine the proper statute under which a prosecutor may charge. These rules were set forth by the Supreme Court in their opinion in the case of People v Hall, 391 Mich 175, 189-190; 215 NW2d 166 (1974). There, the Court held:
"We begin our review of these statutes by affirming our previous holdings that penal statutes are to be strictly construed. Lansing v Brown, 172 Mich 50; 137 NW 535 (1912); People v Goulding, 275 Mich 353; 266 NW 378 (1936). However, as the Court pointed out in People v Consumers Power Co, 275 Mich 86; 265 NW *410 785 (1936), the fact that these types of statutes are narrowly construed does not require rejection of that sense of the words which best harmonizes with the overall context of the statutes and the end purpose sought to be achieved by such legislation. With criminal statutes, such end purpose is the evil sought to be corrected and the objects of the law sought to be effectuated. Hightower v Detroit Edison Co, 262 Mich 1; 247 NW 97; 86 ALR 509 (1933).
"This Court will presume that the Legislature of this state is familiar with the principles of statutory construction. People v Lowell, 250 Mich 349; 230 NW 202 (1930). One of our most honored and long standing such principles is that literal interpretations, and the inferences drawn therefrom, arising from general provisions of a statute or statutory section must be read so as to be limited and controlled by clear and express language found in other sections of the same statute. Bidwell v Whitaker, 1 Mich 469 (1850); McDade v People, 29 Mich 50 (1874). * * * As we stated in Bidwell, supra, `the inferences to be drawn from a literal interpretation of the first section must be controlled by the clear and express language to be found in other sections of the same statute.' 1 Mich 469, 479."
Although prosecuting attorneys have great discretion in determining under which of two possible applicable statutes a prosecution shall be instituted, that discretion is not unlimited. People v LaRose, 87 Mich App 298, 302; 274 NW2d 45 (1978). A basic rule of statutory construction is that a statute specific in language and enacted subsequent to or contemporaneously with a general statute covering the same subject matter constitutes an exception to the general statute if there appears to be a conflict between them. Manville v Board of Governors of Wayne State University, 85 Mich App 628; 272 NW2d 162 (1978).
In the present case, the general armed robbery statute is limited and controlled by the bank robbery *411 statute, which follows it in the statutory scheme. The existence of both statutes makes it clear that the Legislature intended to distinguish between the offense of armed robbery and the offense of bank robbery. The facts of this case disclose that at the time defendants entered the bank they did not do so to rob the individuals, either customers or employees, who were in the bank at the time. Rather, their plan was to rob the bank itself.
Based upon the foregoing considerations, we hold that the prosecutor abused his discretion when he charged defendants with three counts of armed robbery rather than with one count of bank robbery.
We recognize that our opinion in this matter appears to conflict with a recent opinion of this Court that considered this same issue. See People v Williams, 98 Mich App 510; 296 NW2d 293 (1980). However, we believe that that opinion was wrongly decided in that it did not take into proper consideration the seminal and most significant Michigan case on this problem, Hall, supra.
Inasmuch as the error in charging defendants under the wrong statute amounts to a jurisdictional defect in this case, that error was not waived by defendants' pleas of guilty. People v Alvin Johnson, 396 Mich 424, 439-444; 240 NW2d 729 (1976). Therefore, we hold that the circuit court never obtained proper jurisdiction over the defendants with respect to the armed robbery/bank robbery charges or with respect to the inseparable felony-firearm charges.
Reversed and remanded with instructions to vacate defendants' convictions and dismiss the complaint. Our decision here does not prejudice the prosecutor from reinstituting charges against *412 defendants consistent with the double jeopardy provisions of the constitution. As to defendant Steven Vannoy, any reinstitution of the felony-firearm charge against him must be in accordance with the recent opinion of our Supreme Court in People v Johnson, 411 Mich 50; 303 NW2d 442 (1981).